                                                                                 Page 1 of 1
             Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 1 of 34


 Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                 Location : All Courts Help

                                                       REGISTER OF ACTIONS
                                                               CASE NO. 20-03-03871

Cheryl Tomlinson, Brian Tomlinson VS. Rodney Thomas, Metropolitan        §                                       Contract
Lloyds Insurance Company of Texas                                        §                           Case Type: Consumer/Comm/Debt
                                                                         §                                       >$100,000 but <$200,000
                                                                         §                           Date Filed: 03/18/2020
                                                                         §                             Location: County Court at Law #2


                                                                PARTY INFORMATION

                                                                                                                     Attorneys
Defendant       Metropolitan Lloyds Insurance Company of                                                             T. Glenn Ingram
                Texas                                                                                                 Retained
                 Registered Agent CT Corporation System                                                              214-748-5000(W)
                 1999 Bryan St Ste 900
                 Dallas, TX 75201-3136


Defendant       Thomas, Rodney
                 6107 Hubbell Dr
                 Pearland, TX 77584-1551


Plaintiff       Tomlinson, Brian                                                                                     Chad T. Wilson
                                                                                                                      Retained
                                                                                                                     832-415-1432(W)


Plaintiff       Tomlinson, Cheryl                                                                                    Chad T. Wilson
                 455 E Medical Center Blvd, Ste 555                                                                   Retained
                 Webster, TX 77598                                                                                   832-415-1432(W)


                                                           EVENTS & ORDERS OF THE COURT

             OTHER EVENTS AND HEARINGS
03/18/2020   Original Petition (OCA)
03/18/2020   E-Filed Original Petition Document
03/18/2020   Request For Service
03/18/2020   Request For Service
03/18/2020   Jury Trial Requested
03/18/2020   Jury Fee Paid
03/24/2020   Citation
                Thomas, Rodney                                    Served                   04/27/2020
                                                                  Returned                 04/29/2020
03/24/2020 Citation
              Metropolitan Lloyds Insurance Company of Texas      Served                   04/28/2020
                                                                  Returned                 04/29/2020
04/29/2020   Return of Service
04/29/2020   Return of Service
05/13/2020   Original Answer
05/13/2020   Jury Fee Paid
05/13/2020   Jury Trial Requested


                                                               FINANCIAL INFORMATION



             Plaintiff Tomlinson, Cheryl
             Total Financial Assessment                                                                                                      348.00
             Total Payments and Credits                                                                                                      348.00
             Balance Due as of 05/26/2020                                                                                                      0.00

03/19/2020 Transaction Assessment                                                                                                            348.00
03/19/2020 E-File Electronic Payment Receipt # 2020-265078                                Tomlinson, Cheryl                                (348.00)




                                                                                                                      EXHIBIT A




http://odyssey.mctx.org/Unsecured/CaseDetail.aspx?CaseID=2372931                                                                     5/26/2020
     Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD PageReceived
                                                                    2 of 34and E-Filed for Record
                                                                                              3/18/2020 12:22 PM
                                                                                        Melisa Miller, District Clerk
                                                                                       Montgomery County, Texas
                                                                                       Deputy Clerk, Beth Rogers
                                     20-03-03871
                         CAUSE NO. ___________________________

BRIAN AND CHERYL TOMLINSON,           §              IN THE JUDICIAL COURT OF
                                      §
     Plaintiffs,                      §
                                      §    Montgomery County - DC - County Court at Law #2
V.                                    §
                                      §        MONTGOMERY COUNTY, TEXAS
METROPOLITAN LLOYDS INSURANCE §
COMPANY OF TEXAS AND RODNEY A. §
THOMAS,                               §
                                      §
     Defendants.                      §                  ______ DISTRICT COURT
______________________________________________________________________________

              PLAINTIFFS’ ORIGINAL PETITION, JURY DEMAND,
                       AND REQUEST FOR DISCLOSURE
______________________________________________________________________________

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Brian and Cheryl Tomlinson, (“Plaintiffs”), and file Plaintiffs’ Original

Petition, Jury Demand, and Request for Disclosure, complaining of Metropolitan Lloyds

Insurance Company of Texas (“Metropolitan”) and Rodney Thomas (“Thomas”) (or collectively

“Defendants”) and for cause of action, Plaintiffs respectfully show the following:

                               DISCOVERY CONTROL PLAN

1.     Plaintiffs intend to conduct discovery under Level 3, Texas Rules of Civil Procedure 190.4

       and 169.

                                            PARTIES

2.     Plaintiffs, Brian and Cheryl Tomlinson, reside in Montgomery County, Texas.

3.     Defendant, Metropolitan Lloyds Insurance Company of Texas, is a Texas insurance

       company engaged in the business of insurance in the State of Texas. Plaintiffs request

       service of citation upon Metropolitan Lloyds Insurance Company of Texas through its

       registered agent for service: CT Corporation System, 1999 Bryan Street, Suite 900,

       Dallas, Texas 75201-3136. Plaintiffs request service at this time.
     Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 3 of 34



4.     Defendant Rodney Thomas is an individual resident of Irving, Texas. Thomas may be

       served with citation at the address listed with the Texas Department of Insurance:

       6107 Hubbell Drive, Pearland, Texas 77584-1551. Plaintiffs request service at this time.

                                        JURISDICTION

5.     The Court has jurisdiction over Metropolitan because this Defendant engages in the

       business of insurance in the State of Texas, and the causes of action arise out of

       Metropolitan’s business activities in the state, including those in Montgomery County,

       Texas, with reference to this specific case.

6.     The Court has jurisdiction over Thomas because this Defendant engages in the business of

       adjusting insurance claims in the State of Texas, and the causes of action arise out of this

       Defendant’s business activities in the State of Texas, including those in Montgomery

       County, Texas, with reference to this specific case.

                                             VENUE

7.     Venue is proper in Montgomery County, Texas because the insured property is located in

       Montgomery County, Texas, and all or a substantial part of the events giving rise to this

       lawsuit occurred in Montgomery County, Texas. TEX. CIV. PRAC. & REM. CODE §

       15.032.

                                             FACTS

8.     Plaintiffs assert claims for fraud, breach of contract, violations of sections 541 and 542 of

       the Texas Insurance Code, and violations of the Texas DTPA.

9.     Plaintiffs own a Metropolitan Lloyds Insurance Company of Texas homeowner’s insurance

       policy, number H 895362901 0 (“the Policy”). At all relevant times, Plaintiffs owned the

       insured premises located at 4010 Briar Lane, Magnolia, Texas 77354 (“the Property”).

                                                 2
      Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 4 of 34



10.     Metropolitan or its agent sold the Policy, insuring the Property, to Plaintiffs. Metropolitan

        or its agent represented to Plaintiffs that the Policy included wind and hailstorm coverage

        for damage to Plaintiffs’ property. Metropolitan has refused the full extent of that coverage

        currently owed to Plaintiffs.

11.     On or about February 1, 2018, the Property sustained extensive damage resulting from a

        severe storm that passed through the Magnolia, Texas area.

12.     In the aftermath of the wind and hailstorm, Plaintiffs submitted a claim to Metropolitan

        against the Policy for damage to the Property. Metropolitan assigned claim number

        JDH38871 6P to Plaintiffs’ claim.

13.     Plaintiffs asked Metropolitan to cover the cost of damage to the Property pursuant to the

        Policy.

14.     Damaged areas of the property include, but not limited to, the roof, vents, flashings, gutters

        and downspouts.

15.     Metropolitan assigned or hired Rodney Thomas (“Thomas”) to adjust the claim.

           a. Thomas had a vested interest in undervaluing the claims assigned to him by

                  Metropolitan in order to maintain his employment. The disparity in the number of

                  damaged items due to the storm in his report compared to that of Plaintiffs’ Third-

                  Party Adjuster’s is evidence of fraud on the part of Thomas. The valuation of

                  damages that were included in Thomas’s report compared to Plaintiffs’ Third-Party

                  Adjuster’s is also evidence of fraud on the part of Thomas.

           b. Furthermore, Thomas was aware of Plaintiffs’ deductible before visiting the

                  Property to conduct the inspection. Thomas had advanced knowledge of what

                  amount of damages he needed to find in order to either deny the claim or find the

                                                   3
      Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 5 of 34



               claim below the deductible.

           c. Thomas made misrepresentations as to the amount of damage Plaintiffs’ Property

               sustained as well as misrepresentations regarding how much it would cost to repair

               the damage to Plaintiffs’ Property.

           d. Thomas made further misrepresentations to Plaintiffs during his inspection.

               Thomas used his expertise to fabricate plausible explanations for why visible

               damage to Plaintiffs’ Property would not be covered under the policy. Such

               misrepresentations include damage to the Property owing from wear and tear,

               damage from a previous claim, and damage of a type not consistent with the type

               of claim that was made.

16.     Metropolitan, through its agents, namely Thomas, conducted a substandard and improper

        inspection and adjustment of the Property, which yielded grossly inaccurate and unrealistic

        assessments of the cause, extent, and dollar amount of damage to the Property.

17.     The initial adjustment of the claim occurred on or around February 27, 2018, Thomas found

        that there was very minimal damage from a covered peril to the roof of the property.

18.     After application of the policy deductible, Plaintiffs were left without adequate recovery to

        complete proper repairs on Plaintiffs’ property.

19.     To date, Plaintiffs have received $0.00 for damage to Plaintiffs’ Property. The damage to

        Plaintiffs’ Property is currently estimated at $26,247.44.

20.     Since due demand was made on January 16, 2020, Metropolitan has not communicated

        that any future settlements or payments would be forthcoming to pay for the entire loss

        covered under the Policy, nor did it provide any explanation for failing to settle Plaintiffs’

        claim properly.

                                                  4
      Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 6 of 34




21.     As stated above, Defendants failed to assess the claim thoroughly. Based upon Defendants’

        grossly unreasonable, intentional, and reckless failure to investigate and adjust the claim

        properly, Metropolitan failed to provide full coverage due under the Policy.

22.     As a result of Metropolitan’s failure to provide full coverage, along with Metropolitan’s

        delay tactics to avoid reasonable payment to Plaintiffs, Plaintiffs have suffered damages.

23.     Metropolitan failed to perform its contractual duties to Plaintiffs under the terms of the

        Policy. Specifically, Metropolitan refused to pay the full proceeds of the Policy, although

        due demand was made for an amount sufficient to cover repairs to the damaged Property,

        and all conditions precedent to recover upon the Policy were accomplished by Plaintiffs.

24.     Defendants’ misrepresentations, unreasonable delays, and continued denials constitute a

        breach of the statutory obligations under Chapters 541 and 542 of the Texas Insurance

        Code. Thus, the breach of the statutory duties constitutes the foundation of a breach of the

        insurance contract between Metropolitan and Plaintiffs.

25.     Defendants’ conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

        Practices. TEX. INS. CODE §541.060(a)(1). Defendants have not attempted to settle

        Plaintiffs’ claim in a fair manner, even though Defendants were aware of their liability to

        Plaintiffs under the Policy. Specifically, Defendants have failed to timely pay Plaintiffs’

        coverage due under the Policy.

26.     Defendants’ conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

        Practices. TEX. INS. CODE §541.060(a)(2)(A). Defendants failed to provide Plaintiffs a

        reasonable explanation for not making the full payment under the terms of the Policy.

27.     Defendants’ conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement


                                                 5
      Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 7 of 34



        Practices. TEX. INS. CODE §541.060(a)(4). Defendants refused to provide full coverage

        due to Plaintiffs under the terms of the Policy. Specifically, Metropolitan, through its

        agents, servants, and representatives, namely Thomas, performed an outcome-oriented

        investigation of Plaintiffs’ claim, which resulted in a biased, unfair, and inequitable

        evaluation of Plaintiffs’ losses on the Property.

28.     Defendants’ conduct constitutes a violation of the Texas Insurance Code, Prompt Payment

        of Claims. TEX. INS. CODE §542.055. Defendants failed to reasonably accept or deny

        Plaintiffs’ full claim within the statutorily mandated time after receiving all necessary

        information.

29.     Defendants’ conduct constitutes a violation of the Texas Insurance Code, Prompt Payment

        of Claims. TEX. INS. CODE §542.056. Defendants failed to meet their obligations under

        the Texas Insurance Code regarding timely payment of the claim. Specifically, Defendants

        have delayed payment of Plaintiffs’ claim longer than allowed, and Plaintiffs have not

        received full payment for the claim.

30.     Defendants’ wrongful acts and omissions forced Plaintiffs to retain the professional

        services of the attorneys and law firm representing them with respect to these causes of

        action.

       CAUSES OF ACTION AGAINST DEFENDANT METROPOLITAN LLOYDS
                     INSURANCE COMPANY OF TEXAS

                                   BREACH OF CONTRACT

31.     All allegations above are incorporated herein.

32.     Metropolitan is liable to Plaintiffs for intentional violations of the Texas Insurance Code,

        and intentional breach of the common-law duty of good faith and fair dealing. It follows,


                                                  6
      Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 8 of 34



        then, that the breach of the statutory duties constitutes the foundation of an intentional

        breach of the insurance contract between Metropolitan and Plaintiffs.

33.     Metropolitan’s failure and/or refusal to pay adequate coverage as obligated under the terms

        of the Policy, and under the laws of the State of Texas, constitutes a breach of the insurance

        contract with Plaintiffs.

              NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                     UNFAIR SETTLEMENT PRACTICES

34.     All allegations above are incorporated herein.

35.     Metropolitan’s conduct constitutes multiple violations of the Texas Insurance Code, Unfair

        Settlement Practices. TEX. INS. CODE §541.060(a). All violations under this article are

        actionable by TEX. INS. CODE §541.151.

36.     Metropolitan’s unfair settlement practice of misrepresenting to Plaintiffs material facts

        relating to coverage constitutes an unfair method of competition and a deceptive act or

        practice in the business of insurance. TEX. INS. CODE §541.060(a)(1).

37.     Metropolitan’s unfair settlement practice of failing to attempt in good faith to make a

        prompt, fair, and equitable settlement of the claim, even though liability under the Policy

        was reasonably clear, constitutes an unfair method of competition and a deceptive act or

        practice in the business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

38.     Metropolitan’s unfair settlement practice of failing to provide Plaintiffs a prompt and

        reasonable explanation of the basis in the Policy, in relation to the facts or applicable law,

        for partial denial of the claim, constitutes an unfair method of competition and a deceptive

        act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(3).




                                                  7
      Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 9 of 34



39.     Metropolitan’s unfair settlement practice of failing within a reasonable time to affirm or

        deny coverage of the claim to Plaintiffs constitutes an unfair method of competition and a

        deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(4).

40.     Metropolitan’s unfair settlement practice of refusing to pay Plaintiffs’ claim without

        conducting a reasonable investigation constitutes an unfair method of competition and a

        deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(7).

              NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                     THE PROMPT PAYMENT OF CLAIMS

41.     All allegations above are incorporated herein.

42.     Metropolitan’s conduct constitutes multiple violations of the Texas Insurance Code,

        Prompt Payment of Claims. All violations made under this article are actionable by TEX.

        INS. CODE §542.060.

43.     Metropolitan’s failure to notify Plaintiffs in writing of its acceptance or rejection of the full

        claim within the applicable time constraints constitutes a non-prompt payment in violation

        of TEX. INS. CODE §542.056.

44.     Metropolitan’s delay in paying Plaintiffs’ claim following receipt of all items, statements,

        and forms reasonably requested and required, for longer than the amount of time provided,

        constitutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.

            BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

45.     All allegations above are incorporated herein.

46.     Metropolitan’s conduct constitutes a breach of the common-law duty of good faith and fair

        dealing owed to an insured in insurance contracts.




                                                   8
      Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 10 of 34



47.     Metropolitan’s failure to adequately and reasonably investigate and evaluate Plaintiffs’

        claim, although, at that time, Metropolitan knew or should have known by the exercise of

        reasonable diligence that liability was reasonably clear, constitutes a breach of the duty of

        good faith and fair dealing.

                                       DTPA VIOLATIONS

48.     All allegations above are incorporated herein.

49.     Metropolitan’s conduct constitutes multiple violations of the Texas Deceptive Trade

        Practices Act (“DTPA”), TEX. BUS. & COM. CODE 17.41–63. Plaintiffs are consumers

        of goods and services provided by Metropolitan pursuant to the DTPA. Plaintiffs have met

        all conditions precedent to bringing this cause of action against Metropolitan. Specifically,

        Metropolitan’s violations of the DTPA include, without limitation, the following matters:

           a. By its acts, omissions, failures, and conduct, Metropolitan has violated sections

               17.46(b)(2), (5), (7), (9), (12), (20) and (24) of the DTPA.          Metropolitan’s

               violations include without limitation, (1) unreasonable delays in the investigation,

               adjustment, and resolution of Plaintiffs’ claim, (2) failure to give Plaintiffs the

               benefit of the doubt, and (3) failure to pay for the proper repair of Plaintiffs’

               property when liability has become reasonably clear, which gives Plaintiffs the

               right to recover under section 17.46(b)(2).

           b. Metropolitan represented to Plaintiffs that the Policy and Metropolitan’s adjusting

               and investigative services had characteristics or benefits that they did not possess,

               which gives Plaintiffs the right to recover under section 17.46(b)(5) of the DTPA.




                                                  9
      Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 11 of 34



           c. Metropolitan also represented to Plaintiffs that the Policy and Metropolitan’s

               adjusting services were of a particular standard, quality, or grade when they were

               of another, in violation of section 17.46(b)(7) of the DTPA.

           d. Furthermore, Metropolitan advertised the Policy and adjusting services with the

               intent not to sell them as advertised, in violation of section 17.46(b)(9) of the

               DTPA.

           e. Metropolitan breached an express warranty that the damages caused by wind and

               hail would be covered under the Policy. This breach entitles Plaintiffs to recover

               under sections 17.46(b)(12) and (20) and 17.50(a)(2) of the DTPA.

           f. Metropolitan’s actions are unconscionable in that Metropolitan took advantage of

               Plaintiffs’ lack of knowledge, ability, and experience to a grossly unfair degree.

               Metropolitan’s unconscionable conduct gives Plaintiffs a right to relief under

               section 17.50(a)(3) of the DTPA; and

           g. Metropolitan’s conduct, acts, omissions, and failures, as described in this petition,

               are unfair practices in the business of insurance in violation of section 17.50(a)(4)

               of the DTPA.

50.     Each of the above-described acts, omissions, and failures of Metropolitan is a producing

        cause of Plaintiffs’ damages. All of the above-described acts, omissions, and failures were

        committed “knowingly” and “intentionally,” as defined by the Texas Deceptive Trade

        Practices Act.

                                             FRAUD

51.     All allegations above are incorporated herein.

52.     Metropolitan is liable to Plaintiffs for common-law fraud.

                                                10
      Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 12 of 34



53.     Each and every misrepresentation described above concerned material facts that absent

        such representations, Plaintiffs would not have acted as Plaintiffs did, and Metropolitan

        knew its representations were false or made recklessly without any knowledge of their truth

        as a positive assertion.

54.     Metropolitan made the statements intending that Plaintiffs act upon them. Plaintiffs then

        acted in reliance upon the statements, thereby causing Plaintiffs to suffer injury constituting

        common-law fraud.

           CAUSES OF ACTION AGAINST DEFENDANT RODNEY THOMAS

              NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                     UNFAIR SETTLEMENT PRACTICES

55.     All allegations above are incorporated herein.

56.     Thomas’s conduct constitutes multiple violations of the Texas Insurance Code, Unfair

        Claim Settlement Practices Act. TEX. INS. CODE §541.060(a).

57.     Thomas is individually liable for his unfair and deceptive acts, irrespective of the fact that

        he was acting on behalf of Metropolitan, because Thomas is a “person,” as defined by TEX.

        INS. CODE §541.002(2).

58.     Thomas knowingly underestimated the amount of damage to the Property. As such,

        Thomas failed to adopt and implement reasonable standards for the investigation of the

        claim arising under the Policy. TEX. INS. CODE §542.003(3).

59.     Furthermore, Thomas did not attempt in good faith to affect a fair, prompt, and equitable

        settlement of the claim. TEX. INS. CODE §542.003(4).

60.     Thomas’s unfair settlement practice of failing to provide Plaintiffs a prompt and reasonable

        explanation of the basis in the Policy, in relation to the facts or applicable law, for partial


                                                  11
      Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 13 of 34



        denial of the claim, also constitutes an unfair method of competition and an unfair and

        deceptive act or practice. TEX. INS. CODE §541.060(a)(3).

61.     Thomas’s unfair settlement practice of failing to attempt in good faith to make a prompt,

        fair, and equitable settlement of the claim, even though liability under the Policy was

        reasonably clear, constitutes an unfair method of competition and a deceptive act or

        practice in the business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

                                     DTPA VIOLATIONS

62.     All allegations above are incorporated herein.

63.     Thomas’s conduct constitutes multiple violations of the Texas Deceptive Trade Practices

        Act (“DTPA”), TEX. BUS. & COM. CODE 17.41–63. Plaintiffs are consumers of goods

        and services provided by Thomas pursuant to the DTPA. Plaintiffs have met all conditions

        precedent to bringing this cause of action against Thomas. Specifically, Thomas’s

        violations of the DTPA include the following matters:

           a. By this Defendant’s acts, omissions, failures, and conduct, Thomas has violated

               sections 17.46(b)(2), (5), and (7) of the DTPA. Thomas’s violations include, (1)

               failure to give Plaintiffs the benefit of the doubt, and (2) failure to write up an

               estimate reflecting the proper repair of Plaintiffs’ Property when liability have

               become reasonably clear, which gives Plaintiffs the right to recover under section

               17.46(b)(2).

           b. Thomas represented to Plaintiffs that the Policy and his adjusting and investigative

               services had characteristics or benefits they did not possess, which gives Plaintiffs

               the right to recover under section 17.46(b)(5) of the DTPA.



                                                12
      Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 14 of 34



           c. Thomas represented to Plaintiffs that the Policy and his adjusting services were of

               a particular standard, quality, or grade when they were of another, in violation of

               section 17.46(b)(7) of the DTPA.

           d. Thomas’s actions are unconscionable in that Thomas took advantage of Plaintiffs’

               lack of knowledge, ability, and experience to a grossly unfair degree. Thomas’s

               unconscionable conduct gives Plaintiffs a right to relief under section 17.50(a)(3)

               of the DTPA; and

           e. Thomas’s conduct, acts, omissions, and failures, as described in this petition, are

               unfair practices in the business of insurance in violation of section 17.50(a)(4) of

               the DTPA.

64.     Each of Thomas’s above-described acts, omissions, and failures is a producing cause of

        Plaintiffs’ damages. All acts, omissions, and failures were committed “knowingly” and

        “intentionally” by Thomas, as defined by the Texas Deceptive Trade Practices Act. TEX.

        BUS. & COM. CODE 17.45.

                                             FRAUD

65.     All allegations above are incorporated herein.

66.     Metropolitan assigned or hired Thomas to adjust the claim.

           a. Thomas had a vested interest in undervaluing the claims assigned to him by

               Metropolitan in order to maintain his employment. The disparity in the number of

               damaged items in his report compared to that of Plaintiffs’ Third-Party Adjuster’s

               is evidence of fraud on the part of Thomas. The valuation of damages that were

               included in Thomas’s report compared to Plaintiffs’ Third-Party Adjuster’s is also

               evidence of fraud on the part of Thomas.

                                                13
      Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 15 of 34



           b. Furthermore, Thomas was aware of Plaintiffs’ deductible before even visiting the

               Property to conduct the inspection. Thomas had advanced knowledge of what

               amount of damages he needed to find in order to either deny the claim or find the

               claim below the deductible.

           c. Thomas made misrepresentations as to the amount of damage Plaintiffs’ Property

               sustained as well as misrepresentations regarding how much it would cost to repair

               the damage to Plaintiffs’ property.

           d. Thomas made further misrepresentations to Plaintiffs during his inspection.

               Thomas used his expertise to fabricate plausible explanations for why visible

               damage to Plaintiffs’ Property would not be covered under the policy. Such

               misrepresentations include damage to the Property owing from wear and tear,

               damage from a previous claim, and damage of a type not consistent with the type

               of claim that was made.

                                         NEGLIGENCE

67.     All allegations above are incorporated herein.

68.     Thomas was negligent in his actions with regard to his adjusting of Plaintiffs’ claim and

        violated the standard of care for an insurance adjuster licensed in the state of Texas. Those

        failures include one or more of the following acts or omissions:

           a. Failure to conduct a reasonable inspection;

           b. Failure to include covered damage that would be discovered as a result of

               reasonable inspection;

           c. Failure to identify the proper cause and scope of the damage to Plaintiffs’ Property;

           d. Failure to identify the cost of proper repairs to Plaintiffs’ Property; and

                                                 14
      Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 16 of 34



           e. Failure to communicate to Plaintiffs the reasons for specific determinations made

               regarding the inclusion or exclusion of damage to Plaintiffs’ Property.

69.     Thomas’s acts and/or omissions constitute negligence. His conduct was therefore a

        proximate cause of the damages sustained by Plaintiffs.

70.     At all relevant times, Thomas was an agent or employee of Defendant Metropolitan.

71.     Thomas’s unreasonable inspection was performed within the course and scope of his duties

        with Defendant Metropolitan. Therefore, Metropolitan is also liable for the negligence of

        Thomas through the doctrine of respondeat superior.

                                    GROSS NEGLIGENCE

72.     All allegations above are incorporated herein.

73.     Thomas’s actions or omissions constitute gross negligence as defined in TEX. CIV. P. &

        REM. CODE § 41.001 (11)(A) and (B):

           a. Thomas’s actions, when viewed objectively from the standpoint of the actor at the

               time of their occurrence involves an extreme degree of risk, considering the

               probability and magnitude of potential harm to Plaintiffs; and

           b. Thomas had actual, subjective awareness of the risk involved but nevertheless

               proceeded with conscious indifference to the rights, safety, and/or welfare of

               Plaintiffs.

74.     Thomas intentionally misrepresented the scope and amount of damages on the estimate

        prepared for Plaintiffs’ Property on behalf of Metropolitan. His estimate was to such an

        extreme degree below what another licensed adjuster would have done in this situation (as

        evidenced by the Third-Party Adjuster’s estimate); it was also in complete disregard for



                                                15
      Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 17 of 34



        the risk and harm Plaintiffs would suffer if the actual damages to the Property were allowed

        to persist unrepaired.

                                         KNOWLEDGE

75.     Defendants made each of the acts described above, together and singularly, “knowingly,”

        as defined in the Texas Insurance Code, and each was a producing cause of Plaintiffs’

        damages described herein.

                                  WAIVER AND ESTOPPEL

76.     Defendants waived and are estopped from asserting any coverage defenses, conditions,

        exclusions, or exceptions to coverage not contained in any reservation of rights letter to

        Plaintiffs.

                                            DAMAGES

77.     Since the claim was made, Metropolitan has not properly compensated Plaintiffs for all

        necessary repairs made, which are covered under the Policy. This has caused undue

        hardship and burden to Plaintiffs. These damages are a direct result of Defendants’

        mishandling of Plaintiffs’ claim in violation of the laws set forth above.

78.     Defendants made the above and other false representations to Plaintiffs, either knowingly

        or recklessly, as a positive assertion, without knowledge of the truth. Defendants made

        these false misrepresentations with the intent that Plaintiffs act in accordance with the

        misrepresentations. Plaintiffs then relied on these misrepresentations, including but not

        limited to those regarding coverage and the cause and scope of damage. Plaintiffs suffered

        damages as a result.

79.     Plaintiffs would show that all of the aforementioned acts, taken together or singularly,

        constitute the producing causes of damages sustained. The acts, omissions, failures, and

                                                 16
      Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 18 of 34



        conduct of Defendants have caused Plaintiffs’ damages, which include, without limitation,

        costs for all necessary repairs required to be made to Plaintiffs’ Property, and any

        investigative and engineering fees incurred.

80.     For breach of contract, Plaintiffs are entitled to regain the benefit of Plaintiffs’ bargain,

        which is the amount of Plaintiffs’ claim, consequential damages, together with attorney’s

        fees.

81.     The damage to Plaintiffs’ Property is currently estimated at $26,247.44.

82.     For noncompliance with the DTPA and Texas Insurance Code, Unfair Settlement Practices,

        Plaintiffs are entitled to actual damages, which include the loss of the benefits owed

        pursuant to the Policy, court costs, and attorney’s fees. For knowing and intentional

        conduct of the acts described above, Plaintiffs asks for three (3) times Plaintiffs’ actual

        damages. TEX. INS. CODE §541.152 and TEX. BUS. & COM. CODE 17.50(B)(1).

83.     For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiffs are

        entitled to the amount of Plaintiffs’ claim, plus an eighteen percent (18%) per annum

        penalty on that claim, as damages, as well as pre-judgment interest and reasonable

        attorney’s fees. TEX. INS. CODE §542.060.

84.     For breach of the common-law duty of good faith and fair dealing, Plaintiffs are entitled to

        compensatory damages, including all forms of loss resulting from Defendants’ breach of

        duty, such as additional costs, economic hardship, losses due to nonpayment of money

        Metropolitan owed, and exemplary damages.

85.     Defendants’ breach of the common-law duty of good faith and fair dealing was committed

        intentionally, with a conscious indifference to Plaintiffs’ rights and welfare, and with

        “malice,” as that term is defined in Chapter 41 of the Texas Civil Practices and Remedies

                                                 17
      Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 19 of 34



        Code. These violations are the type of conduct which the State of Texas protects its citizens

        against by the imposition of exemplary damages. Therefore, Plaintiffs seek the recovery

        of exemplary damages in an amount determined by the finder of fact sufficient to punish

        Defendants for their wrongful conduct and to set an example to deter Defendants and others

        from committing similar acts in the future.

86.     For fraud, Plaintiffs are entitled to recover actual and exemplary damages for knowingly

        fraudulent and malicious representations, along with attorney’s fees, interest, and court

        costs.

87.     For the prosecution and collection of this claim, Plaintiffs have been compelled to engage

        the services of the attorneys subscribed to this pleading. Therefore, under Chapter 38 of

        the Texas Civil Practices and Remedies Code, sections 541 and 542 of the Texas Insurance

        Code, and section 17.50 of the DTPA, Plaintiffs are entitled to recover a sum for the

        reasonable and necessary services of Plaintiffs’ attorneys in the preparation and trial of this

        action, including any appeals to the Court of Appeals and/or the Supreme Court of Texas.

88.     As required by Rule 47(b) of the Texas Rules of Civil Procedure, Plaintiffs’ counsel states

        that the damages sought are in an amount within the jurisdictional limits of this Court. As

        required by Rule 47(c)(3) of the Texas Rules of Civil Procedure, Plaintiffs’ counsel states that

        Plaintiffs seek only monetary relief of no less than $75,000, but no more than $100,000.00,

        including damages of any kind, penalties, costs, expenses, pre-judgment interest, and attorney

        fees. A jury will ultimately determine the monetary relief actually awarded, however. Plaintiffs

        also seek pre-judgment and post-judgment interest at the highest legal rate.




                                                   18
      Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 20 of 34



                                  REQUESTS FOR DISCLOSURE

89.     Under Texas Rules of Civil Procedure 190 and 194, Plaintiffs request that Defendants

        disclose, within fifty (50) days from the date this request is served, the information or material

        described in Rules 190.2(b)(6) and 194.2.

                                          JURY DEMAND

90.     Plaintiffs hereby request a jury trial for all causes of action alleged herein, tried before a

        jury consisting of citizens residing in Montgomery County, Texas. Plaintiffs hereby tender

        the appropriate jury fee.

                                               PRAYER

        Plaintiffs pray that Defendants, Metropolitan Lloyds Insurance Company of Texas and

Rodney Thomas, be cited and served to appear, and that upon trial hereof, Plaintiffs, Brian and

Cheryl Tomlinson, have and recovers from Defendants, Metropolitan Lloyds Insurance Company

of Texas and Rodney Thomas, such sums as would reasonably and justly compensate Plaintiffs in

accordance with the rules of law and procedure, as to actual, consequential, and treble damages

under the Texas Insurance Code and Texas Deceptive Trade Practices Act, and all punitive,

additional, and exemplary damages, as may be found. In addition, Plaintiffs request the award of

attorney’s fees for the trial and any appeal of this case, for all costs of Court expended on Plaintiffs’

behalf, for pre-judgment and post-judgment interest as allowed by law; and for any other and

further relief, at law or in equity, to which Plaintiffs, Brian and Cheryl Tomlinson, may show

Plaintiffs are justly entitled.

                                                        Respectfully submitted,

                                                        CHAD T WILSON LAW FIRM PLLC

                                                        By: /s/ Chad T. Wilson

                                                   19
Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 21 of 34




                                       Chad T. Wilson
                                       Bar No. 24079587
                                       Amanda J. Fulton
                                       Bar No. 24077283
                                       455 East Medical Center Blvd., Suite 555
                                       Webster, Texas 77598
                                       Telephone: (832) 415-1432
                                       Facsimile: (281) 940-2137
                                       eservice@cwilsonlaw.com
                                       cwilson@cwilsonlaw.com
                                       afulton@cwilsonlaw.com

                                       ATTORNEYS FOR PLAINTIFFS




                                  20
    Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 22 of 34



                       CERTIFICATE OF FILING AND SERVICE

       I hereby certify that a true and correct copy of the above foregoing instrument has been
forwarded via e-filing in accordance with the Texas Rules of Civil Procedure on this 18th day of
March, 2020.

STACY CONDER ALLEN
901 MAIN STREET, SUITE 6200
DALLAS, TEXAS 75202
TELEPHONE: (214) 748-5000
FACSIMILE: (214) 748-1421




                                              21
     Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page Received
                                                                    23 of 34and E-Filed for Record
                                                                                               5/13/2020 3:50 PM
                                                                                        Melisa Miller, District Clerk
                                                                                       Montgomery County, Texas
                                                                                      Deputy Clerk, Megan Shiflett

                                  CAUSE NO. 20-03-03871

BRIAN and CHERYL TOMLINSON,                §       IN THE COUNTY COURT
                                           §
       Plaintiffs,                         §
                                           §
v.                                         §       AT LAW NO. 2
                                           §
METROPOLITAN LLOYDS                        §
INSURANCE COMPANY OF TEXAS                 §
and RODNEY A. THOMAS,                      §
                                           §
       Defendants.                         §       MONTGOMERY COUNTY, TEXAS

                 DEFENDANT METROPOLITAN LLOYDS INSURANCE
                    COMPANY OF TEXAS’ ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Metropolitan Lloyds Insurance Company of Texas, (“Defendant”), and

files this Original Answer, and in support thereof would respectfully show this Honorable Court

the following:

                                   I. GENERAL DENIAL

       Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

denies each and every, all and singular, the allegations contained within Plaintiffs’ Original

Petition, and demands strict proof thereon by a preponderance of the credible evidence in

accordance with the Constitution and laws of the State of Texas.

                               II. AFFIRMATIVE DEFENSES

       Pleading in the affirmative, pursuant to Rule 94 of the Texas Rules of Civil Procedure,

Defendant alleges the following affirmative defenses:

       Defendant asserts that any claims for punitive/exemplary damages are governed and

limited by Chapter 41 of the Texas Civil Practice & Remedies Code, including but not limited to,

§§ 41.003, 41.004, 41.006, 41.007 and 41.008.



DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS’ ORIGINAL ANSWER - PAGE 1
    Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 24 of 34



       Defendant further asserts that punitive/exemplary damages cannot be sustained because

an award of punitive/exemplary damages under Texas law, subject to no predetermined limit

such as a maximum multiple of compensatory damages or a maximum amount on the amount of

punitive/exemplary damages that may be imposed, would violate Defendant’s due process rights

guaranteed by the Fifth and Fourteenth Amendments to the United States Constitution, would

violate Defendant’s rights not to be subjected to an excessive fine in violation of the Eighth

Amendment to the United States Constitution, and would be improper under the common law

and public policies of the State of Texas, §§ 3 and 19 of the Texas Constitution. In addition,

Defendant asserts that any claims of the Plaintiffs for punitive/exemplary damages against

Defendant should be proved beyond a reasonable doubt under the Sixth Amendment to the

United States Constitution, as opposed to a mere preponderance of the evidence.

       Defendant asserts that punitive/exemplary damages are barred by the due process and

excessive fines provisions contained within the United States Constitution and Article I, §§ 3 and

19 of the Texas Constitution.

       Defendant also asserts that claims for punitive/exemplary damages against Defendant

cannot be sustained because an award of punitive/exemplary damages in this case, combined

with   any   prior,   contemporaneous,    or   subsequent    judgment    against   Defendant    for

punitive/exemplary damages arising out of Defendant’s acts or omissions, would constitute

impermissible multiple punishments for the same wrong in violation of Defendant’s due process

and equal protection rights guaranteed by the Fifth and Fourteenth Amendments to the United

States Constitution, and would constitute double jeopardy in violation of the common law and

statutory law of the State of Texas, and Article I, §§ 3 and 19 of the Texas Constitution.

       Pleading further, Defendant specifically pleads that Plaintiffs are not entitled to recovery




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS’ ORIGINAL ANSWER - PAGE 2
    Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 25 of 34



of exemplary damages absent a showing of fraud or malice or a willful act or omission of gross

neglect on the part of Defendant, pursuant to Tex. Civ. Prac. & Rem. Code Ch. 41.

       Defendant further alleges all of the terms and provisions of the policy of insurance issued

to the Plaintiffs by Metropolitan Lloyds Insurance Company of Texas, including but not limited

to the following policy provisions:

       COVERAGE A - DWELLING
       1.  Dwelling Owners. If your dwelling is a one, two, three or four family dwelling,
           we cover:
           A.     the dwelling owned by you on the residence premises; and
           B.     structures, equipment and accessories attached to the dwelling. Swimming
                  pools not fully enclosed within the dwelling are covered under
                  COVERAGE B - PRIVATE STRUCTURES.

                                              ***

       COVERAGE B – PRIVATE STRUCTURES
       At the location of the residence premises:
       1.      we cover private structures owned by you and separated from the dwelling by
               clear space; or

                                              ***

       Structures connected to the dwelling by only a fence, utility line, or similar connection
       are considered to be private structures

       We do not cover private structures:
       1.    used or held for any business or commercial farming purposes; or
       2.    rented or held for rental to a person not a tenant of the dwelling, unless solely
             used as a private garage.

       This coverage does not apply to land, including land on which the private structures are
       located, or any costs required to replace, rebuild, stabilize or otherwise restore the land.

                                              ***

                               CAUSES OF PROPERTY LOSS

                             SECTION I - LOSSES WE COVER
                                  (SPECIAL PERILS)

       LOSS DEDUCTIBLE CLAUSE



DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS’ ORIGINAL ANSWER - PAGE 3
  Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 26 of 34



     We will pay only when a loss exceeds the deductible amount shown in the Declarations.
     We will pay only that part of the loss over such stated deductible.

     We will pay only when a loss caused by hurricane windstorm exceeds the deductible
     amount shown in the Declarations as Hurricane Windstorm Loss deductible. We will pay
     only that part of the loss over such deductible. The deductible will apply to all Section I
     losses resulting from hurricane windstorm (including Loss of Use.)

     The person(s) named in the Declarations may change this deductible only at the policy
     anniversary date.

     Hurricane Windstorm “% Deductible”
     If the deductible is shown as a percentage (%), the dollar amount of the deductible is
     determined by multiplying the deductible percentage (%) shown by the amount of
     insurance for Coverage A (Coverage C for Renters and Condominium Owners).

     However, if a covered loss caused by fire, smoke, or explosion resulting from hurricane
     windstorm occurs, the policy loss deductible applies.

                                            ***

     COVERAGE A – DWELLING AND COVERAGE B – PRIVATE STRUCTURES

                                            ***

     COVERAGE C – PERSONAL PROPERTY
     We will pay for sudden and accidental direct physical loss or damage to the property
     described in Coverage C, when loss or damage is caused by SECTION 1 – BROAD
     NAMED PERILS, except as excluded in SECTION 1 – LOSSES WE DO NOT
     COVER.

                        SECTION I - BROAD NAMED PERILS

     Whenever Broad Named Perils is referred to in this policy, the following causes of loss
     will apply for sudden and accidental direct physical loss.

     Under the named perils listed below, we do not cover loss or damage to the property
     which results directly or indirectly from fungus and mold.

     However, we do cover ensuing fungus and mold caused by or resulting from sudden and
     accidental:
     a.     discharge,
     b.     leakage, or
     c.     overflow
     of water or steam if the sudden and accidental discharge, leakage or overflow of water or
     steam loss would otherwise be covered under this policy.



DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS’ ORIGINAL ANSWER - PAGE 4
  Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 27 of 34




     We do not cover any remediation treatment or remediation testing, whether or not
     associated with the repair or replacement of covered property.

     Remediation treatment means the reasonable and necessary treatment, removal or
     disposal of fungus and mold.

     Remediation testing includes any testing or investigation of either property or air to:
     a.      detect,
     b.      measure,
     c.      evaluate, or
     d.      confirm
     the absence, presence or level of fungus and mold whether performed prior to, during or
     after remediation treatment.

                                           ***

     2.     Windstorm or Hail
            We do not pay for loss to the interior of a building or to personal property inside,
            caused by rain, snow, sleet, sand or dust unless the wind or hail first damages the
            roof or walls and the wind forces rain, snow, sleet, sand or dust through the
            opening.

                                           ***

                     SECTION I - LOSSES WE DO NOT COVER

     1.     We do not insure for loss caused directly or indirectly by any of the following.
            Such loss is excluded regardless of any other cause or event contributing
            concurrently or in any sequence to the loss. These exclusions apply whether or not
            the loss event results in widespread damage or affects a substantial area.

                                           ***

            D.     Water damage, meaning any loss caused by, resulting from, contributed
                  to or aggravated by:

                   1.      flood, surface water, waves, tidal water or overflow of any body of
                           water, or spray from any of these, whether or not driven by wind;
                   2.      water or water-borne material which backs up through sewers or
                           drains, or which overflows or is discharged from a sump pump,
                           sump pump well or other system designed to remove subsurface
                           water which is drained from the foundation area; or
                   3.      water or water-borne material below the surface of the ground,
                           including water which exerts pressure on, or flows, seeps or leaks
                           through any part of a building, sidewalk, foundation, driveway,



DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS’ ORIGINAL ANSWER - PAGE 5
  Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 28 of 34



                        swimming pool or other structure of water which causes earth
                        movement

                 This exclusion applies whether or not the water damage is caused by or
                 results from human or animal forces or any act of nature.

                 However, we pay for direct loss that ensues after water damage if caused
                 by fire, theft or explosion and then we pay for only the ensuing loss.

                 Water damage to property described in Coverage C away from a premises
                 or location owned, rented, occupied or controlled by you is excluded even
                 if weather conditions contribute in any way to produce the loss.

          E.     Earth Movement, meaning any loss caused by, resulting from,
                 contributed to or aggravated by events that include, but are not limited to:

                 1.     earthquake and earthquake aftershocks;
                 2.     volcanic eruption and volcanic effusion;
                 3.     sinkhole;
                 4.     subsidence;
                 5.     mudslide including landslide, mudflow, debris flow, avalanche or
                        sediment;
                 6.     erosion or excavation collapse;
                 7.     except as specifically provided by this endorsement, the sinking,
                        rising, shifting, expanding, bulging, cracking, settling or
                        contracting of the earth, soil or land; and
                 8.     volcanic explosion and lava flow, except as granted under
                        SECTION I – ADDITIONAL COVERAGES for Volcanic
                        Action.

                 This exclusion applies whether or not the earth movement is combined
                 with water or caused by or results from human or animal forces or any act
                 of nature.

                 However, we pay for direct loss that ensues after earth movement if
                 caused by fire, explosion other than explosion of a volcano, theft, or
                 breakage of glass or safety glazing material and then we pay for only the
                 ensuing loss.

                                          ***
          H.     Neglect by you to use all reasonable means to save and preserve property
                 at and after the time of a loss.

                                         ***

     2.   We do not insure under any coverage for any loss consisting of one or more of the



DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS’ ORIGINAL ANSWER - PAGE 6
  Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 29 of 34



          items below. However, we pay for any ensuing loss unless the ensuing loss is
          itself excluded by any other provision in this policy. Further, we do not insure for
          loss described in Exclusion 1. above and Exclusions 3. below regardless of
          whether one or more of the items below (a) directly or indirectly cause, contribute
          to or aggravate the loss; or (b) occur before, at the same time, or after the loss or
          any other cause of the loss. The items are:

          A.     conduct, act, failure to act, or decision of any person, group, organization
                 or governmental body whether intentional, wrongful, negligent or without
                 fault;
          B.     defective, inadequate, faulty or unsound:
                         1.     planning, zoning, development, surveying, siting;
                         2.     design, specifications, workmanship, repair, construction,
                                renovation, remodeling, grading, compaction;
                         3.     materials used in repair, construction, renovation or
                                remodeling; or
                         4.     maintenance;
                 of any property whether on or off the residence premises. Property
                 includes land, structures or improvements of any kind; and
          C.     weather conditions.

                 However, this exclusion only applies if weather conditions contribute in
                 any way with an excluded event or cause of loss to produce the loss.

     3.   We do not cover loss or damage to the property described in Coverage A. and
          Coverage B which results directly or indirectly from any of the following:

          A.     wear and tear, marring, scratching, aging, deterioration, corrosion, rust,
                 mechanical breakdown, latent defect, inherent vice, or any quality in
                 property that causes it to damage or destroy itself;

          B.     fungus and mold.
                 However, we do cover ensuing fungus and mold caused by or resulting
                 from sudden and accidental:
                 a.      discharge,
                 b.      leakage, or
                 c.      overflow
                 of water or stream if the sudden and accidental discharge, leakage or
                 overflow of water or steam loss would otherwise be covered under this
                 policy.

                 We do not cover any remediation treatment or remediation testing,
                 whether or not associated with the repair or replacement of covered
                 property.

                 Remediation treatment means the reasonable and necessary treatment,



DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS’ ORIGINAL ANSWER - PAGE 7
    Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 30 of 34



                       removal or disposal of fungus and mold.

                       Remediation testing includes any testing or investigation of either property
                       or air to:
                       a.       detect,
                       b.       measure,
                       c.       evaluate, or
                       d.       confirm
                       the absence, presence or level of fungus and mold whether performed
                       prior to, during or after remediation treatment.

               C.      settling, cracking, shrinking, bulging, or expansion of bulkheads,
                       pavements, patios, foundations, footings, supports, walls, floors, roofs, or
                       ceilings;
                                              ***

               We pay for any direct loss that follows items A. through I. to property described
               in Coverages A and B not otherwise excluded or excepted in this policy and then
               we pay for only the ensuing loss. If a covered water loss follows, we will pay the
               cost of tearing out and replacing any part of the building necessary to repair the
               plumbing or appliance, but we do not cover loss to the plumbing or appliance
               from which the water escaped.

                                               ***

       Pleading further, Defendant would also assert that Plaintiffs failed to comply with the

terms and conditions of the insurance policy issued by Metropolitan Lloyds Insurance Company

of Texas to the Plaintiffs. Specifically, the subject insurance policy provides as follows:

                                   PROPERTY CONDITIONS

                                   SECTION I – CONDITIONS

                                               ***

       2.      What you Must do After a Loss. We have no obligations to provide coverage
               under this policy if you or your representative fail to comply with the following
               duties and the failure to comply is prejudicial to us:

               A.      Promptly notify us or our representative.
                       In case of theft, promptly notify the police.
                       In case of loss under the credit card or electronic fund transfer card
                       coverage, promptly notify the issuing company or bank.




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS’ ORIGINAL ANSWER - PAGE 8
  Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 31 of 34



          B.     Protect the property from further damage, make reasonable and necessary
                 repairs required to protect the property and keep a record of necessary
                 expenditures.

          C.     Cooperate with us in the investigation of a claim.

                                         ***
          E.     At any reasonable time and place we designate, and as often as we
                 reasonably require:
                 1.     show us the damaged property;
                 2.     submit to questions concerning the loss under oath while not in the
                        presence of any other person defined as “you”, and sign and swear
                        to the answers; and

                                         ***

          F.     Within 90 days after our request, the named insured must file with us a
                 signed and sworn proof of loss, stating to the best of your knowledge:
                 1.     the time and cause of loss;
                 2.     your interest and that of any other person in the property involved
                        and all encumbrances on the property;
                 3.     a description of each item, including all information contained in
                        the inventory described above;
                 4.     a description of other insurance policies that might apply to the
                        loss;
                 5.     any changes in ownership, use, possession or location of the
                        property that took place since this policy was issued;
                 6.     if loss is to a building, who occupied it at the time of loss, what the
                        purposes of such occupancy were, and whether the building stood
                        on leased ground;
                 7.     specifications of any damaged building, fixture or machinery and
                        detailed estimates for repair of the damage;
                 8.     receipts for additional living expenses you incur and records
                        supporting the fair rental value; and
                 9.     evidence or affidavit supporting a claim under SECTION 1 –
                        ADDITIONAL COVERAGES for Credit Card, Electronic
                        Fund Transfer Card, Forger and Counterfeit Money, stating
                        the amount and cause of loss.

                                          ***
     7.   Appraisal. If you and we fail to agree on the amount of loss, either you or we can
          make a written demand for an appraisal of the loss. Each party will select a
          competent appraiser and notify the other within 20 days of the appraiser’s
          identity. The two appraisers will select a competent and impartial umpire. If the
          two appraisers are unable to select an umpire within 15 days, you or we can
          request that the choice of an umpire be made by a judge of a court of record in the



DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS’ ORIGINAL ANSWER - PAGE 9
    Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 32 of 34



               state where the residence premises is located.

               The appraisers will separately set the amount of loss determining the full
               replacement cost and actual cash value for each item as needed. If the appraisers
               submit a written report of an agreement to us, the amount agreed upon will be the
               amount of the loss. If they fail to agree, they will submit their differences to the
               umpire. The written award by two of these three people for any item will set the
               amount of loss and is binding on you and us when filed with us.

               You will pay the appraiser selected by you. We will pay the appraiser selected by
               us. You and we will split the other expenses of appraisal and the fee of the
               umpire.

               With regard to Appraisal, the term “you” applies only to the named insured,
               including spouse if a resident of the same household.

                                                   ***

       Pleading further, Plaintiffs failed to promptly repair the subject property and based upon

information and belief, have not performed necessary repairs to the property.

       Defendant asserts as an affirmative defense that it is incumbent on Plaintiffs to

segregate their covered damages, if any, due to any windstorm or hail that allegedly occurred on

or about February 1, 2018, from any other pre-existing and/or wind/hail related damages.

       As an additional affirmative defense, Defendant asserts that Plaintiffs’ damages at issue

in this lawsuit, if any, are due to intervening, superseding causes wholly unrelated to Defendant

and over which Defendant has and exercised no control.

       Defendant affirmatively pleads that the damages sought by this lawsuit against it were,

in whole or in part, caused by the neglect and/or intent and/or omissions of Plaintiffs and/or third

person(s) over whom Defendant did not control, had no right of control, and/or no duty over

which to exercise control. Plaintiffs’ and/or these third person(s)’ acts and/or omissions were

the sole proximate cause, sole producing cause, proximate cause, or a cause of the injuries and

damages alleged by Plaintiffs and cannot be attributed to Defendant.




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS’ ORIGINAL ANSWER - PAGE 10
    Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 33 of 34



       For further affirmative defense, Defendant asserts comparative fault.

       For further affirmative defense, Defendant asserts contributory negligence and

proportionate responsibility as a bar to Plaintiffs’ claims.

       By way of additional affirmative defense, Defendant asserts that Plaintiffs’ damages, if

any, were caused by a new and independent cause or causes not reasonably foreseeable by

Defendant. This new and independent cause(s) was the immediate and efficient cause of injury,

if any, to Plaintiffs. The acts or omissions alleged by Plaintiffs against Defendant were remote

and were not the proximate or producing cause of any of any of Plaintiffs’ alleged damages.

       Defendant affirmatively pleads the fortuity doctrine as a bar to recovery. Plaintiffs

cannot recover against Defendant for any pre-existing damages and/or damages that were

already losses-in-progress.

       By way of additional affirmative defense, Defendant asserts that Plaintiffs are barred

from recovery under the doctrine of concurrent causation.

       As an additional defense, Defendant asserts the doctrine of excessive demand. In addition

and without waiving the foregoing, Plaintiffs’ right, if any, to an award of attorney’s fees is

governed by application of TEX. INS. CODE § 542A.007.

                                         III. JURY DEMAND

       Defendant demands trial by jury.

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Plaintiffs take

nothing against Defendant, and that Defendant go henceforth without day, with its costs, and for

such other and further relief, both at law and in equity, specific and general, to which Defendant

may show itself to be justly entitled.




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS’ ORIGINAL ANSWER - PAGE 11
     Case 4:20-cv-01848 Document 1-1 Filed on 05/27/20 in TXSD Page 34 of 34



                                                Respectfully submitted,

                                                STACY | CONDER | ALLEN LLP


                                                By:

                                                      T. Glenn Ingram
                                                      State Bar No. 24007423

                                                      Dennis D. Conder
                                                      State Bar No. 04656400

                                                901 Main Street, Suite 6200
                                                Dallas, Texas 75202
                                                (214) 748-5000
                                                (214) 748-1421 FAX
                                                ingram@stacyconder.com
                                                conder@stacyconder.com

                                                ATTORNEYS FOR DEFENDANT
                                                METROPOLITAN LLOYDS INSURANCE
                                                COMPANY OF TEXAS

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 13th day of May, 2020, a copy of the
foregoing was delivered to counsel for Plaintiffs pursuant to the Texas Rules of Civil Procedure.




                                                      T. Glenn Ingram
PAN/PLDG/642081.1/001466.20250




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS’ ORIGINAL ANSWER - PAGE 12
